Name: Commission Regulation (EC) NoÃ 1280/2008 of 17Ã December 2008 on the issuing of import licences for applications lodged during the first seven days of December 2008 under the tariff quota opened by Regulation (EC) NoÃ 1382/2007 for pigmeat
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product
 Date Published: nan

 18.12.2008 EN Official Journal of the European Union L 339/83 COMMISSION REGULATION (EC) No 1280/2008 of 17 December 2008 on the issuing of import licences for applications lodged during the first seven days of December 2008 under the tariff quota opened by Regulation (EC) No 1382/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1382/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat (2), and in particular Article 5(6) thereof, Whereas: (1) Regulation (EC) No 1382/2007 opened a tariff quota for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of December 2008 for the subperiod 1 January to 31 March 2009 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications covered by the quota bearing the serial number 09.4046 have not been lodged under Regulation (EC) No 1382/2007, to be added to the subperiod from 1 April to 30 June 2009, shall be 1 365 000 kg. Article 2 This Regulation shall enter into force on 18 December 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1 (2) OJ L 309, 27.11.2007, p. 28.